Russell, C. J.
This being the first grant of a new trial, and it not being made to appear that the judge abused his discretion, or that the law and facts required the verdict rendered, the judgment will not be disturbed by the Court of Appeals. Civil Code, § 6204. Even if the evidence required a verdict for the plaintiff, it can not he said that a finding for the exact amount of the verdict rendered was demanded in such a sense that the exercise of the discretion of the trial judge upon that point was precluded. Judgment affirmed.